Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 12/15/21.

The application has been amended as follows: 

(Currently Amended) A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
a first air treatment stage comprising a front end, a rear end, a first stage air treatment chamber and a first stage longitudinal axis extending between the front and rear ends of the first air treatment stage; and,
a second air treatment stage downstream from the first stage air treatment chamber, the second air treatment stage comprising a front end, a rear end, a second stage air treatment chamber, a plurality of second stage air treatment chamber air inlets, a second stage air treatment chamber air outlet and a second stage dirt collection chamber that is exterior to the second stage air treatment chamber, the second stage dirt collection chamber extends forward of the second stage air treatment chamber,

wherein the first stage air treatment chamber and the second stage dirt collection chamber are concurrently openable, and
wherein the dirty air inlet is provided at the upper end of the hand vacuum cleaner and the first stage air treatment chamber has a dirt outlet in a lower portion thereof whereby, in operation when the first stage longitudinal axis extends horizontally, dirt exits downwardly through the dirt outlet.

(Previously Presented) The hand vacuum cleaner of claim 1 wherein an end of the first air treatment stage is openable wherein, when the end is opened, the first stage air treatment chamber and the second stage dirt collection chamber are concurrently opened.

(Original) The hand vacuum cleaner of claim 1 wherein the front end of the first air treatment stage is openable wherein, when the front end is opened, the first stage air treatment chamber and the second stage dirt collection chamber are concurrently opened.

(Currently Amended) The hand vacuum cleaner of claim 1 wherein 

(Previously Presented) The hand vacuum cleaner of claim 1 wherein the first stage air treatment chamber has a sidewall located between the front end of the first air treatment stage and the rear end of the first air treatment stage, the second stage dirt collection chamber has an upper wall and, when the first stage longitudinal axis extends horizontally with the upper end of the hand vacuum cleaner above the lower 

(Original) The hand vacuum cleaner of claim 1 wherein the second stage air treatment chamber comprises a second stage cyclone chamber.

(Original) The hand vacuum cleaner of claim 6 wherein the first stage air treatment chamber comprises a first stage cyclone chamber.

(Original) The hand vacuum cleaner of claim 1 wherein the first stage air treatment chamber comprises a first stage cyclone chamber and the first air treatment stage further comprises a first stage dirt collection chamber that is exterior to the first stage cyclone chamber.

(Original) The hand vacuum cleaner of claim 1 wherein the second stage dirt collection chamber extends from a rear end of the first stage air treatment chamber to a front end of the first stage air treatment chamber.

 (Currently Amended) A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
a first air treatment stage comprising a front end, a rear end, a first stage air treatment chamber and a first stage longitudinal axis extending between the front and rear ends of the first air treatment stage; and,
a second air treatment stage downstream from the first air treatment stage and comprising a front end, a rear end, a single second stage air treatment chamber and a second stage dirt collection region, the second stage dirt collection region extends along the first air treatment stage and terminates at the front end of the first stage air treatment chamber,
wherein the first stage air treatment chamber and the second stage dirt collection region are concurrently openable.

(Previously Presented) The hand vacuum cleaner of claim 10 wherein the dirty air inlet is located at the upper end of the hand vacuum cleaner and the first stage longitudinal 

(Previously Presented) The hand vacuum cleaner of claim 10 wherein the first stage air treatment chamber has a sidewall located between the front end of the first air treatment stage and the rear end of the first air treatment stage, the second stage dirt collection chamber has an upper wall and, when the first stage longitudinal axis extends horizontally with the upper end of the hand vacuum cleaner above the lower end of the hand vacuum cleaner, the sidewall forms the upper wall of the second stage dirt collection chamber.

 (Original) The hand vacuum cleaner of claim 10 wherein the second stage air treatment chamber comprises a second stage cyclone chamber.

 (Original) The hand vacuum cleaner of claim 13 wherein the first stage air treatment chamber comprises a first stage cyclone chamber.

 (Original) The hand vacuum cleaner of claim 13 wherein the second stage dirt collection region extends from a rear end of the first stage air treatment chamber to a front end of the first stage air treatment chamber.

 (Currently Amended) A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
a first air treatment stage comprising a front end, a rear end, a first stage air treatment chamber and a first stage longitudinal axis extending between the front and rear ends of the first air treatment stage; and,
a second air treatment stage downstream from the first air treatment stage and comprising a front end, a rear end, a second stage air treatment chamber and a second stage dirt collection region wherein all of the second stage air treatment chamber is positioned rearward of an air outlet of the first stage air treatment chamber,
wherein the dirty air inlet is located at the upper end of the hand vacuum cleaner and, when the first stage longitudinal axis extends horizontally with the upper end of the hand vacuum cleaner above the lower end of the hand vacuum cleaner, the second stage dirt collection region is positioned at the lower end of the hand vacuum cleaner 

(Cancelled).

 (Original) The hand vacuum cleaner of claim 16 wherein the second stage air treatment chamber comprises a second stage cyclone chamber.

 (Original) The hand vacuum cleaner of claim 18 wherein the first stage air treatment chamber comprises a first stage cyclone chamber.

(Cancelled).

(Previously Presented) The hand vacuum cleaner of claim 1 wherein the second air treatment stage comprises a single second stage air treatment chamber, the first stage air treatment chamber has a sidewall and the second stage air treatment chamber air outlet is centrally positioned within a projection of the sidewall of the first stage air treatment chamber.

Drawings
The drawings were received on 6/25/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG H BUI/           Primary Examiner, Art Unit 1773